Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 1 of 55




 WHITEHEAD DECLARATION
                                              EXHIBIT I
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 2 of 55

David Tracy                                                December 3, 2019

                                                                      Page 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                   Videotaped
                   Deposition Upon Oral Examination of
                                DAVID M. TRACY
     --------------------------------------------------------
                                   10:13 a.m.
                         Tuesday, December 3, 2019
                       1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 3 of 55

David Tracy                                                December 3, 2019

                                                                     Page 19
  1           A.    When I was -- 27.80 -- 27.84, I believe.
  2           Q.    And then when you went back to detention
  3   officer, what was your hourly rate?
  4           A.    27.84.
  5           Q.    Okay.    And what is your current hourly rate?
  6           A.    29.69.
  7           Q.    I want to talk about your time as a sergeant.
  8                 Was that a position that you applied for on your
  9   own, or were you recommended into the position?
 10           A.    I applied on my own.
 11                      (Exhibit-311 marked.)
 12                 THE COURT REPORTER:     This is Exhibit-311.
 13                 THE WITNESS:     Thank you.
 14           Q.    You've just been handed Exhibit-311.
 15                 What are we looking at here?
 16           A.    A job description.
 17           Q.    Have you seen this document before?
 18           A.    I'm not sure.     Probably at some point in my life
 19   I've seen this.       I don't know if it was this exact job
 20   description.
 21           Q.    Well, do you think this is a fair and accurate
 22   representation of the job description for sergeant, the
 23   position of sergeant, at the Northwest Detention Center?
 24           A.    Yeah.    Yes.
 25           Q.    All right.      So looked like you just read the --


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 4 of 55

David Tracy                                                December 3, 2019

                                                                     Page 20
  1   the document front and back there.
  2                 Do you see the Primary Duties and
  3   Responsibilities there on the first page?
  4           A.    Yes.
  5           Q.    And do you agree that those were your primary
  6   duties and responsibilities as sergeant?
  7           A.    I would say the overall primary duty is to
  8   ensure the safety and security of all individuals inside
  9   the building.
 10           Q.    Certainly overarching, but as to the specific
 11   duties and responsibilities, would you agree there that
 12   that was an accurate statement of your duties and
 13   responsibilities as sergeant?
 14                 MS. MELL:   Object to the form of the question --
 15           A.    Yes.
 16                 MS. MELL:   -- asked and answered.
 17           Q.    I'm sorry, your answer was yes?
 18           A.    Yes.
 19           Q.    Is there anything that you would add to this
 20   list?
 21                 MS. MELL:   Object to the form.
 22           A.    There's other things that could be added but not
 23   necessary.     These are the primary duties.
 24           Q.    I'd like for you to look at the tenth bullet
 25   down for me.     It's the one that reads, "Directs work,


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 5 of 55

David Tracy                                                December 3, 2019

                                                                     Page 21
  1   provides training, and performs inspections of work
  2   performed by inmate/detainee workers."
  3                  Do you see that?
  4           A.     Yes.
  5           Q.     Can you tell me all the ways in which you
  6   directed detainee work as a sergeant at the Northwest
  7   Detention Center.
  8           A.     We would get a list of volunteers that want to
  9   do some type of outside duty, they're not required to do
 10   it, but something that they want to do.          Some people may,
 11   you know -- if they're a really good painter, and they want
 12   to paint, or they used to buff and wax floors outside
 13   before they were there, and they want to do it, it gets
 14   them outside of where they, you know, have to be.             So they
 15   would come to -- usually they would go to one of the pod
 16   officers, Hey, I want to do this, you know, is there a way
 17   I can do it?
 18                 And then we would talk to them, get them the
 19   equipment they need, make sure they have the understanding
 20   of what needs to be done and how to make sure it gets done
 21   safely.      If they need to wear goggle -- you know, safety
 22   equipment, make sure they have their safety equipment, make
 23   sure that they have all the equipment they need to do the
 24   job they're going to do or they want to do.
 25           Q.    Anything else as to how you directed the work of


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 6 of 55

David Tracy                                                December 3, 2019

                                                                     Page 22
  1   detainee workers while you were a sergeant?
  2           A.    Besides assigning an officer to oversee the --
  3   the actual work that was being done, I don't think so.
  4           Q.    And is it the case, did you directly oversee the
  5   work that was being done by detainee workers?
  6           A.    Not -- you know, not standing over them, you
  7   know, a hundred percent of the time, but occasionally, you
  8   know, walking down the -- the hallway, you would check out
  9   what they were doing, and talk to them, make sure
 10   everything's going good.       And if they needed anything, they
 11   could, you know, always ask.
 12           Q.    So is it the case then that you would direct
 13   them in terms of the tasks to carry out, but that your
 14   supervision wasn't always direct?
 15                 MS. MELL:   Object to the form of the question.
 16           A.    There would -- you know, with something like
 17   buffing and waxing, there would be an officer present, but
 18   paintingwise, you know, they could go and paint a hallway
 19   without having to be directly supervised by an officer.
 20           Q.    Would you agree that as a detention officer,
 21   which is your current role, that part of your job is to
 22   direct the work, provide training, and perform inspections
 23   of work performed by inmate/detainee workers?
 24                 MS. MELL:   Object to the form of the question.
 25           A.    Can you say it one more time?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 7 of 55

David Tracy                                                December 3, 2019

                                                                     Page 23
  1           Q.     Sure.
  2                  Your current role is that of detention officer;
  3   correct?
  4           A.     Yes.
  5           Q.     Okay.   As part of your job as a detention
  6   officer, does it involve directing the work, providing
  7   training, and performing inspections of work performed by
  8   the detainee workers?
  9                  MS. MELL:   Object to the form.
 10           A.    Yes.
 11           Q.    And as a detention officer, is your direction
 12   and supervision of the detainee workers more hands on or
 13   more direct than it was when you were a sergeant?
 14                 MS. MELL:    Object to the form of the question.
 15           A.    Yes.
 16           Q.    In what way?
 17           A.    As the officer, you're there the whole time.
 18   You know, if you're -- for example, if you're in a unit,
 19   and they're -- a detainee's mopping the floor, you're
 20   physically there in the area to see what's going on, versus
 21   a supervisor, you would see it when you would come and do
                                                             do
 22   round or if you needed to go to the unit for whatever
 23   reason.      You weren't physically in that -- that location or
 24   that area the whole time.
 25           Q.    Any other distinction?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 8 of 55

David Tracy                                                December 3, 2019

                                                                     Page 24
  1                 MS. MELL:   Object to the form.
  2           A.    Not that I can think of.
  3           Q.    Who do you currently report to?
  4           A.    Chain of command.     So my sergeant, lieutenant,
  5   captain, major.
  6           Q.    Who is your current sergeant that you report to?
  7           A.    On shift, it would be Sergeant Steffens or
  8   Sergeant Hillin.
  9           Q.    And the lieutenant?
 10           A.    Wilson -- I'm sorry, Lieutenant Wilson or
 11   Lieutenant Jackson.
 12                 THE WITNESS:    Can I get some water, please?
 13                 MS. MELL:   Yeah.
 14                 THE WITNESS:    Thank you.
 15                 MS. MELL:   Actually, let's -- I just need one
 16   quick break while I fill that.
 17                 THE WITNESS:    Thank you.
 18                      (Ms. Mell left the proceedings.)
 19                 MR. WHITEHEAD:    Well, looks like we're off the
 20   record.
 21                 THE VIDEOGRAPHER:     Going off the record.       The
 22   time is 10:37.
 23                      (Recess at 10:37 a.m.)
 24                      (Reconvened at 10:38 a.m.)
 25                 THE VIDEOGRAPHER:     Back on the record.       The time


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 9 of 55

David Tracy                                                December 3, 2019

                                                                     Page 27
  1   habit, but for the most part, it's FA.
  2           Q.    All right, so there's the warden turning into
  3   the facility administrator; any other name changes?
  4           A.    The assistant warden.
  5           Q.    Is now assistant facility administrator?
  6           A.    Yeah, AFA.
  7           Q.    Okay.   Any others?
  8           A.    Not that -- not that I can think of.
  9           Q.    Who does the Northwest Detention Center house?
 10           A.    The detainees?
 11           Q.    Yes.
                    Yes
 12           A.    Detainees either waiting or fighting their case
 13   within the immigration system.
 14           Q.    To your knowledge, is any component of their
 15   stay criminal punishment?
 16                 MS. MELL:    Object to the form of the question.
 17           A.    No, it's all -- it's administrative.
 18           Q.    Have you ever been disciplined at Northwest
 19   Detention Center?
 20           A.    Not -- not to my knowledge.
 21           Q.    Do you receive performance reviews?
 22           A.    Yes.
 23           Q.    Have there been any issues or any aspects of it
 24   that have been critical of your performance?
 25           A.    In -- I don't know what year it was, the only


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 10 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 31
  1           Q.    What about recreation/barber, can you tell me
  2   about all aspects of your direction or supervision that you
  3   provided to the detainee workers?
  4           A.    The barbershop is open during the days, day
  5   shift, which early morning.        I didn't work that shift.
  6           Q.    So you've had no involvement then with
  7   supervising or directing the work in the barbershop?
  8           A.    No.
  9           Q.    That would be just other detention officers
 10   then?
 11           A.    Other supervisors, other officers.
 12           Q.    What about in the living areas, can you tell me
 13   about all aspects of the direction and supervision that you
 14   provided to detainee workers in the living areas?
 15           A.    You allow them access to the janitor closet,
 16   allow them to get what they need to do -- to do their job
 17   they've requested, and then amongst just daily work inside
 18   the unit, you're always cognitive of I know I've got a
 19   group over here mopping and sweeping, so make sure they
 20   have -- you know, make sure there's a wet floor sign down,
 21   that type -- that type of stuff, overseeing what they're
 22   doing.
 23           Q.    Do you ever tell them where to clean?
 24           A.    Yeah.
 25           Q.    Do you tell them when to clean?
                                             c


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 11 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 32
  1           A.    There's -- with inside the units, they kind of
  2   have their own.       The other detainees, once they get a new
  3   job, they kind of explain to them how it works.             So, for
  4   example, the food porter, he works when the food comes.
  5   That's what his job -- you know, that's what his job is.
  6   He can't do his job when there's no food there.             So when
  7   it's time for food, you know, you might have to go wake him
  8   up or let him know, if he's outside playing basketball, or
  9   whatever, meals -- meals are up.
 10           Q.    So in that way then, you're directing whoever
 11   that food porter is to show up to work?
 12                 MS. MELL:    Object to the form of the question,
 13   totally mischaracterizes his testimony.
 14           A.    Can you repeat your question one more time?
 15           Q.    Sure.
 16                 You told me that with the food porter, for
 17   example, that they can only work when the food arrives, and
 18   that if they're asleep or in recreation, that you go to get
 19   help; did I get that right?
 20           A.    Yeah, let them know that, you know, the meals
 21   are ready, ask them to go to the kitchen.           Not making them
 22   go to the kitchen, because they don't have to do it, they
 23   can always put a request in to not work anymore.
 24           Q.    All right, you mentioned janitor,
                                             j        closet access;
 25   do you remember that?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 12 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 33
  1           A.    Yes.
  2           Q.    Okay.   And that's so that they can access the
  3   cleaning supplies?
  4           A.    Correct.
  5           Q.    And these are supplies that GEO provides;
  6   correct?
  7           A.    Correct.
  8           Q.    Do the detainee workers supply their own
  9   cleaning materials?
 10           A.    No.
 11           Q.    Does GEO provide the cleaning solution?
 12           A.    Yes.
 13           Q.    Does GEO provide the sponges and mops necessary
 14   to do the cleaning?
 15           A.    Yes.
 16           Q.    The rags?
 17           A.    Yes.
 18           Q.    As it relates to the cleaning, do you train or
 19   have you trained detainee workers on proper cleaning
 20   technique?
 21           A.    Yes, you explain, you know, how it's -- how it
 22   needs to be done, or you know, what -- what to look for.
 23   In the showers, you know, you might want to use this tool
 24   instead of using a mop to wipe down the shower walls, you
 25   might want to use a scrub brush, to use the scrub brush to


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 13 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 34
  1   actually scrub -- scrub inside the showers.
  2           Q.    What if a detainee worker has no prior cleaning
  3   experience; is it the case then that GEO would train that
  4   person on how to do the job?
  5           A.    I would explain to them how to do it.
  6           Q.    And that explanation is essentially on-the-job
  7   training; is that fair to say?
  8           A.    Yeah.
  9           Q.    Can the detainee workers -- again, we're talking
 10   specifically about living areas --
 11           A.    Okay.
 12           Q.    -- could they clean a different pod for more
 13   money?
 14           A.    No.
 15           Q.    If they worked quickly or more efficiently,
 16   could they earn more money?
 17           A.    No.
 18           Q.    Could they earn overtime for working more?
 19           A.    No.
 20           Q.    Has a detainee worker ever tried to negotiate
 21   with you about the rate of pay for cleaning their living
 22   area?
 23           A.    Not that I can recall.
 24           Q.    Could a detainee worker -- strike that.
 25                 Do detainee workers have discretion to clean


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 14 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 35
  1   outside the facility?
  2           A.    When you say outside the facility --
  3           Q.    Yeah, that wasn't -- that wasn't a good one.
  4                 And I should say that also.        I'll probably ask
  5   some bad questions today.        I'm going to try my best to ask
  6   good ones, and certainly let know if you don't understand,
  7   just like you did there.
  8                 I guess what I'm driving at is if a detainee
  9   worker says, I don't want to clean my assigned area, I want
 10   to clean somewhere else, do they have the discretion to
 11   make that call in the moment?
 12           A.    They can basically quit their job they
 13   volunteered for and put another request in to go clean
 14   where they want to clean, and then they might join the
 15   waiting list and have to wait for one of those spots to
 16   open up.
 17           Q.    That request is seeking authorization though he
 18   to clean somewhere else; is that right?
 19                 MS. MELL:    Object to the form of the question.
 20           A.    So if they're -- just for example, if they're a
 21   worker in the living area, and they want to -- they don't
 22   want to work in the living area anymore, they can say they
 23   want -- they don't want to work anymore.           If they're in the
 24   living area and want to work in the kitchen, they can --
                                                            -
 25   they can still work in the living area and wait.             You know,


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 15 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 36
  1   the kitchen usually has a waiting list.           They can --
  2   sorry -- they can still work in the unit until that job in
  3   the kitchen comes available, and then once that job is
  4   available, then they can make the decision hey, I want to
  5   keep doing this, or no, I do not want to do this anymore,
  6   I'm going to take that position in the kitchen.
  7           Q.    The scenario you've just described though is --
  8   involves the detainee worker though requesting to work
  9   somewhere else; is that right?
 10                 MS. Mell:    Object --
 11           A.    Yes.
 12                 MS. MELL:    Object to the form.
 13           Q.    And they can only work somewhere else if GEO
 14   authorizes them to do so?
 15                 MS.
                      . MELL:    Object to the form of the question.
 16           Q.    Is that right?
 17                 MS. MELL:    Object to the form of the question.
 18           A.    Yes, they need permission to work in certain
 19   areas due to classification or whatever.
 20           Q.    So that's my question.       I mean, if a detainee
 21   worker was assigned to work in pod A, they couldn't just
 22   wake up that day say, you know what, I'm going to clean in
 23   the laundry today?      They don't have the discretion to do
 24   that; is that correct?
 25           A.    No.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 16 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 37
  1                 MS. MELL:    Object to the form.
  2           A.    No.
  3           Q.    And when you say no, you're agreeing with me,
  4   they lack the discretion to make that call in the moment
  5   about where to work?
  6           A.    I'm answering your question that they cannot
  7   decide where they want to go work.          They're allowed to work
  8   in the area that they're assigned to.
  9           Q.    You talked about part of your supervision of
 10   detainee workers in the living area about did you say
 11   making sure that there was signage out?
 12           A.    Correct.
 13           Q.    So wet floor signs, for example?
 14           A.    Yes.
 15           Q.    So is this an example of you making sure that
 16   they're conducting their work in a safe manner?
 17           A.    Safe for everybody; safe for them, safe for
 18   other
          r -- other detainees, safe for officers.
 19           Q.    Are there safety regulations that you're aware
 20   of for the detainee workers working in the living area, or
 21   frankly, anywhere in the facility?
 22           A.    Can you go a little -- explain a little bit
 23   further?
 24           Q.    Sure.
 25                 All right, well let's ground it then.          We're


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 17 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 38
  1   talking about the living area, so let's stick there.
  2                 Do you train detainee workers about safety when
  3   it comes to cleaning in the living areas?
  4           A.    There's safety data sheets that are available to
  5   them that show this chemical, this is what it's for, this
  6   is how it's supposed to be used, this is the dilution rate,
  7   this is what you need to do if you interact with the
  8   chemical, you know, if the chemical gets -- were to get
  9   into your eyes, diluted and nondiluted, all that
 10   information is available.
 11           Q.    And as a detention officer, or as sergeant, did
 12   you provide that information directly to the detainee
 13   workers?
 14           A.    It's in a book on the desk.        Anybody can look at
 15   it at any time.
 16           Q.    My specific question though is, did you provide
 17   that to them?     Did you -- was there ever a moment at which
 18   you affirmatively said, Hey, guys, gals, here are the
 19   safety regulations for the work that you're about to do?
 20           A.    I -- I can't recall.      I -- you know, working in
 21   a unit, put many people into the work program.            I can't
 22   force you to read something.
 23           Q.    When you say you don't recall, is it the case
 24   that it may have happened, and you just don't recall, or
 25   that doesn't sound like something you would have done?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 18 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 39
  1           A.    It -- I'm -- it probably has happened, but I
  2   can't recall a specific date, a specific individual.                 It's
  3   just day-to-day work.
  4           Q.    All right.    Is there anything else that you
  5   could think of about the direction and supervision that you
  6   provided to detainee workers working in the living areas,
  7   beyond what you've already described to me?
  8           A.    If they need something, you know, whatever they
  9   needed to do the job that they needed to do, they can
 10   always ask, and we get them the supplies or whatever item
 11   they need to do the work to get what they need to do done,
 12   if that makes sense.
 13           Q.    It does.
 14           A.    Okay.
 15           Q.    GEO gives them what they need to do the job?
 16           A.    Correct.
 17           Q.    Let's talk about -- well, Exhibit-313 talks
 18   about evening workers, and says in parentheses, they are
 19   facility janitorial.
 20                 Do you know what that means?
 21           A.    I don't specifically know what it means.
 22   Looking at the classification to the right of that, where
 23   it says "Low - Medium High," I'm going to take that as the
 24   detainees that work outside after lights out.            So the
 25   detainees that go and, you know, mop -- dust mop and mop


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 19 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 40
  1   the main hallways that -- throughout the facility.
  2           Q.    Did you ever direct or supervise detainee
  3   workers performing those evening cleaning tasks?
  4           A.    Yes, just on the basis that you're out on the
  5   actual floor while they're working.          You're not so hovering
  6   over them, Hey, you missed a spot here, or like that, but
  7   you're physically out there with them.           You can see what
  8   they're doing.
  9           Q.    And that's as a detention officer, where the
 10   direction and supervision is more hands on?
 11           A.    Same as a supervisor.      Supervisor would leave
 12   the office.     He's not stuck in the desk all day.
 13           Q.    And when you say supervisor, are you referring
 14   to sergeant?
 15           A.    Sergeant, I'm sorry.      Sergeant.
 16           Q.    And laundry, did you provide any direction or
 17   supervision to detainee workers working in laundry?
 18           A.    Yes.
 19           Q.    Tell me about that.
 20           A.    They are trained on how to use the washing
 21   machine, the dryer, how to clean the equipment.
 22           Q.    Anything else in terms of the direction and
 23   supervision that you provided the detainee workers in the
 24   laundry?
 25           A.    When I personally worked in laundry, I worked


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 20 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 41
  1   with them.     So it was very hands on, you know, right next
  2   to them.
  3           Q.    Meaning you were doing the laundry right
  4   alongside them?
  5           A.    Yes.
  6           Q.    How long did you work in laundry?
  7           A.    A rough estimate, possibly a year.
  8           Q.    You said that the detainee workers were trained
  9   on how to use the washer and dryer; did I get that right?
 10           A.    Correct.
 11           Q.    And this is training that GEO provides to the
 12   detainee workers?
 13           A.    The officer in charge of laundry would be the
 14   one doing it.
 15           Q.    This is GEO's officer; correct?
 16           A.    Correct.
 17           Q.    Okay.   And that GEO would provide the detainee
 18   workers training on how to clean the equipment; correct?
 19           A.    Correct.
 20                 When I say clean, I'm not talking about like
 21   taking apart the machine, but I'm talking about like the
 22   dryers, the lint trap.       Not like actually taking apart of
 23   machine and cleaning out the machine.
 24           Q.    Okay.   Fair enough.
 25                 And GEO provided all of the laundry detergent to


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 21 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 42
  1   do the laundry; correct?
  2           A.    Yes.
  3           Q.    If a detainee worker had some secret home remedy
  4   for how to get out stains, could they use it, or would they
  5   have to stick with their training and do the work in the
  6   way that GEO's instructed?
  7           A.    If they did it, I'm not aware of it.          You know,
  8   if they had, you know, personal soap or something like
  9   that, I wasn't aware.       My expectation was use what we
 10   provide to you.
 11           Q.    And when you say you weren't aware, you never
 12   observed anyone using anything other than what GEO
 13   provided; is that fair to say?
 14           A.    Yeah.
 15           Q.    All right, we'll look at some job descriptions
 16   later on, but I want to keep working through your post.
 17                 So you said laundry -- maybe I should ask in a
 18   more open-ended fashion.
 19                 Did you ever direct and supervise detainee
 20   workers -- strike that.
 21                 Tell me where else you've directed and
 22   supervised detainee workers.        We talked about the living
 23   areas, we talked about laundry; where else, if anywhere?
 24           A.    I think I've worked everywhere in the building,
 25   so visitation, intake, every unit besides the female unit.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 22 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 45
  1   laundry shift that you would supervise, for example?
  2           A.    Roughly one to four.
  3           Q.    And the cleaning, how long would it take to --
  4   for a detainee worker to finish their assignment in the
  5   visitation room?
  6           A.    Approximately 20 to 30 minutes.
  7           Q.    What about intake?
  8           A.    I would say roughly the same time, 20 to 30
  9   minutes.
 10           Q.    What about the rec yard?
 11           A.    I would say just in general, the normal
 12   cleaning, just the sweeping, mopping, that type of thing,
 13   roughly 20 to 30 minutes in -- in every area.
 14           Q.    Now, the time estimates that you've just given
 15   me, do you base them on your firsthand observation as a
 16   detention officer or sergeant?
 17           A.    Yes.
 18           Q.    Now, we've talked a lot about the direction and
 19   supervision that you provide.         What role, if any, does ICE
 20   play in directing and supervising the detainee work?
 21           A.    I believe -- well, they're not -- there's no
 22   supervision from an ICE officer, but the only thing I
 23   believe is that they set the dollar a day that works into
 24   the voluntary worker program.
 25           Q.    Sure, and we'll certainly talk about the dollar


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 23 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 46
  1   a day, but to my specific question though about the
  2   detainee work, to your knowledge, does ICE play any role in
  3   directing and supervising the detainee work?
  4                 MS. MELL:    Object to the form of the question.
  5           A.    No, they may observe if they happen to be in the
  6   same area, but specifically, not to my knowledge.
  7           Q.    You said you've been there for about ten years
  8   at the facility?      Longer than that.
  9           A.    October 2009.
 10           Q.    2009, okay, yeah, so ten years.
 11                 In your ten years at the Northwest Detention
 12   Center, have you ever observed any ICE personnel directing
 13   a detainee worker in their work in the Voluntary Work
 14   Program?
 15           A.    Not to my knowledge.
 16           Q.    To your knowledge, does ICE play any role in
 17   inspecting the areas that detainee workers have cleaned?
 18           A.    No, not to my knowledge.
 19           Q.    All right.    I deposed Mr. Delacruz yesterday and
 20   asked him a lot of questions about the kitchen, and he
 21   described for me various detainee shifts.           If I remember
 22   correctly, he said there was a morning, a lunch, a dinner,
 23   and an evening shift.
 24                 Can you make any broad statements about detainee
 25   worker shifts for other areas within the facility?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 24 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 49
  1   privileges relating to the detainee work status."
  2                 Do you see that?
  3           A.    Number 7?
  4           Q.    Yes.
  5           A.    Correct.
  6           Q.    Do detainee workers have the discretion to
  7   disregard the rules and regulations as explained by GEO?
  8           A.    No, but for example, lights out within the
  9   building is 11:30.       Technically you're supposed to be in
 10   your bunk, you know, ready to go to sleep when lights go
 11   out.    There's people outside working -- not outside, but
 12   outside the dormitory working at that time.            So that --
 13   does that answer your question?
 14           Q.    Well, it does in a way.
 15                 So let me -- let me try and rephrase it.
 16                 I mean, setting aside that narrow example of a
 17   detainee worker trying to complete the work, I mean, it's
 18   your expectation, as a detention officer and sergeant, that
 19   the detainee workers comply with GEO's rules and
 20   regulations for the Voluntary Work Program; correct?
 21           A.    Yes.
 22           Q.    And in fact, part of the supervision that you
 23   provide is to make sure that the detainee workers are
 24   complying with GEO's rules and regulations; correct?
 25           A.    Correct.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 25 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 51
  1                 THE COURT REPORTER:      This is Exhibit-314.
  2           Q.    You've just been handed Exhibit-314.
  3                 What are we looking at here?
  4           A.    Volunteer work agreement.
  5           Q.    Who is this agreement between?
  6           A.    The detainee and I -- GEO.
  7           Q.    And have you asked detainee workers to sign a
  8   form like this?
  9           A.    Yes.
 10           Q.    In fact, this is a regular part of what you do?
 11           A.    Yes.
 12           Q.    Let's look at the fourth item there at the top.
 13   It says "Unexcused absence, unsatisfactory work
 14   performance, or participation in a serious infraction, e.g.
 15   fighting, is cause for removal from a work assignment.
 16   Workers are expected to be ready for work at the required
 17   time."
 18                 Did I read that correctly?
 19           A.    Yes.   Yes.
 20           Q.    And do you agree that GEO has the right to
 21   remove detainee workers from their work assignment?
 22                 MS. MELL:     Object to the form.
 23           A.    Yes.
 24           Q.    Let's look at item 6.      It reads, "Detainees must
 25   adhere to all safety regulations and to all medical and


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 26 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 52
  1   grooming standards associated with a work assignment."
  2                 Did I read that correctly?
  3           A.    Yes.
  4           Q.    And would you agree with me that the implication
  5   is that if they don't adhere to safety regulations and
  6   medical and grooming standards, that they can't work?
  7                 MS. MELL:    Object to the form of the question.
  8           A.    In -- I believe that's specific to a certain
  9   area, like the kitchen.
 10           Q.    Let's look at number 8.       "Primary factors that
 11   impact hiring are classification level, attitude, behavior,
 12   and physical ability to perform the job."
 13                 Do you see that?
 14           A.    Yes.
 15           Q.    Would you agree that GEO has some discretion in
 16   who to hire within the Voluntary Work Program?
 17                 MS. MELL:    Object to the form of the question.
 18           A.    Yes.
 19           Q.    Is there any sort of skills assessment that you
 20   all do before a detainee worker begins working whatever
 21   their job assignment may be?
 22           A.    So I know for the kitchen, they have to be
 23   cleared by medical.
 24           Q.    Do you look for any prior experience?
 25                 MS. MELL:    Object to the form of the question.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 27 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 53
  1           A.    No.
  2                 This document, if they want to work, they fill
  3   this out, and write a request, and that's how it's
  4   completed.
  5           Q.    Do people with prior experience get paid more
  6   than people with no prior experience?
  7           A.    No.
  8           Q.    And by people, I mean the detainee workers?
  9           A.    No.
 10           Q.    So if a detainee worker has a vast amount of
 11   experience buffing or waxing floors, they don't make any
 12   more than someone that has no experience buffing and waxing
 13   floors; correct?
 14           A.    It's number 7, "Compensation shall be $1.00 per
 15   day."
 16           Q.    So you're agreeing with me, that detainee
 17   workers --
 18           A.    My -- my answer is they -- whether you have 50
 19   years experience or one day experience, the compensation is
 20   one dollar per day.
 21                 MR. WHITEHEAD:     Let's take a quick break.           I
 22   think what I want to do next is a longer patch, so let's
 23   break here.
 24                 THE VIDEOGRAPHER:     This is the end of media one.
 25   This deposition will continue on media two.            The time's


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 28 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 54
  1   11:25.     Going off the record.
  2                        (Recess at 11:25 a.m.)
  3                        (Reconvened at 11:49 a.m.)
  4                 THE VIDEOGRAPHER:     Back on the record.       This is
  5   the beginning of media two to the deposition of David
  6   Tracy.     The time is approximately 11:49.
  7           Q.    Mr. Tracy, do the various work assignments
  8   within the Voluntary Work Program have job descriptions?
  9           A.    Yes.
 10           Q.    And are the job descriptions made available to
 11   the detainee workers?
 12           A.    Yes.
 13           Q.    And they're made available before they request a
 14   particular job assignment; is that the case?
 15           A.    Yes.
 16           Q.    And that's so they can know what they're getting
 17   into in terms of duties and responsibilities?
 18                 MS. MELL:    Object to the form.
 19           A.    Correct.
 20           Q.    Is there also an accountability piece to the job
 21   descriptions, meaning that if a worker isn't carrying out
 22   their specific work duties, everyone will know that that
 23   worker's falling short?
 24                 MS. MELL:    Object to the form.
 25           A.    Not to my knowledge.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 29 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 56
  1   section called Specific Work Duties.          That section Specific
  2   Work Duties, is that what GEO expects of the detainee
  3   workers in terms of their duties and responsibilities?
  4                 MS. MELL:    Object to the form of the question.
  5           A.    I don't know what GEO expects.        If I was the
  6   officer in the barbershop, this is what I would expect for
  7   myself and the detainee workers.
  8           Q.    And that's true of each of the job descriptions
  9   where we look at the specific work duties, that those will
 10   be the work duties that the detainee worker would be
 11   responsible for?
 12           A.    Correct.
 13           Q.    Now, taking that first page, in your experience
 14   as a detention officer and a sergeant at the Northwest
 15   Detention Center, do detainee workers working in the
 16   barbershop have discretion to deviate from the specific
 17   work duties that are shown there on the first page of
 18   Exhibit-315?
 19                 MS. MELL:    Object to the form of the question.
 20           A.    I have never worked in a barbershop.
 21           Q.    Setting that aside, of what you know of the
 22   facility and your work as a detention officer, and a
 23   sergeant, and having looked at other job descriptions,
 24   would detainee workers be allowed to deviate from their
 25   specific work duties?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 30 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 57
  1                 MS. MELL:    Object to the form of the question.
  2           A.    If these are the specific work duties, this is
  3   what is expected.
  4           Q.    So let's look at the second bullet there, "Apply
  5   clipper oil after each cleaning."
  6                 Do you see that?
  7           A.    Yes.
  8           Q.    Would a detainee worker have the discretion to
  9   disregard that instruction?
 10                 MS. MELL:    Object to the form of the question.
 11           A.    No, if it says they're supposed to apply clipper
 12   oil after each cleaning, the expectation is to apply
 13   clipper oil after each cleaning.
 14           Q.    Let's look a couple bullets down.         It says
 15   "Towels will not be used."
 16                 Do you see that?
 17           A.    Yes.
 18           Q.    Could a detainee worker decide hey, I'm going to
 19   use towels?
 20                 MS. MELL:    Object -- object to the form of the
 21   question.
 22           A.    They can make any decision they want to make.
 23   The ramification is that they probably aren't going to work
 24   in the barbershop anymore.
 25           Q.    And that's the case, GEO's there, the detention


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 31 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 59
  1           Q.    Detainee workers working in the barbershop don't
  2   have discretion to cut hair in the yard, do they?
  3                 MS. MELL:    Object to the form of the question.
  4           A.    No.
  5           Q.    GEO directs them to cut hair in the barbershop;
  6   correct?
  7           A.    Correct.
  8           Q.    And provides the space for them to do so;
  9   correct?
 10           A.    Correct.
 11           Q.    And provides the scissors for them to cut hair?
 12           A.    I don't know if they have scissors, clippers.
 13           Q.    Provides the equipment for them to cut hair?
 14           A.    Correct.
 15           Q.    Detainee workers aren't allowed to use their own
 16   equipment in the barbershop; is that right?
 17           A.    Correct.
 18           Q.    Detainee workers working as barbers don't get
 19   paid more if they have preexisting skill as a barber; is
 20   that right?
 21           A.    Every person that works gets a dollar per day is
 22   the compensation.
 23           Q.    So you're agreeing with me then that regardless
 24   of preexisting skill as a barber, they don't get paid more?
 25                 MS. MELL:    Object to the form.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 32 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 60
  1           A.    I'm telling you that just like I said earlier,
  2   50 years experience or one day experience, the compensation
  3   rate is a dollar per day.
  4           Q.    There's no opportunity for the barbers to make
  5   more if they are doing a more complex haircut or hair
  6   styling; correct?
  7           A.    No.
  8           Q.    And when you say no, you're agreeing with me,
  9   they can't make more?
 10           A.    The compensation is one dollar per day, no more.
 11           Q.    Are there any GEO barbers at the Northwest
 12   Detention Center?
 13           A.    Officers?
 14           Q.    Correct.
 15           A.    No.
 16                 I don't know if they cut hair outside on their
 17   own time.     I'm sure somebody does, but --
 18           Q.    Have you --
 19           A.    -- they don't cut detainee hair.
 20           Q.    I'm sorry, I cut you off there.
 21                 Have you ever observed GEO personnel cutting
 22   hair at the Northwest Detention Center?
 23           A.    No.
 24           Q.    Are you aware of GEO personnel cutting hair at
 25   the Northwest Detention Center?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 33 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 61
  1           A.    No.
  2           Q.    If detainee workers didn't cut hair at the
  3   Northwest Detention Center, who would?
  4                 MS. MELL:    Object to the form of the question.
  5           A.    I -- I don't know.
  6           Q.    GEO would have to find someone; correct?
  7                 MS. MELL:    Object to the form of the question.
  8           A.    I don't know.
  9           Q.    All right, let's look at the next page of
 10   Exhibit-315.     This is a detainee job description for
 11   barbershop cleaner.
 12                 Are you with me?
 13           A.    Yes.
 14           Q.    Looking at that first bullet, it states "Clean
 15   Clippers by turning clippers off, brush hair from blades,
 16   turn clippers back on and spray liberally with H42 cleaner
 17   until blades are clear of all foreign matter."
 18                 Do you see that?
 19           A.    Yes.
 20           Q.    Would you agree that GEO is directing barbershop
 21   cleaners to use H42 cleaner?
 22           A.    That's how I read it.
 23           Q.    Do detainee barbershop cleaners have discretion
 24   to use a different type of cleaner in cleaning the
 25   clippers?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 34 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 62
  1           A.    Based on this sentence you just read me, no.
  2   I've never worked in the barbershop, so the first time I am
  3   seeing in this.      I can only answer with what I read.             It
  4   says that they're supposed to use H42, that's what they're
  5   supposed to use.
  6           Q.    And is it fair to assume that GEO would provide
  7   the H42 cleaner to the detainee barbershop cleaners?
  8           A.    Yes.
  9           Q.    Are you aware of any GEO personnel working as
 10   barbershop cleaners?
 11           A.    Not -- no.
 12           Q.    Let's look at the next page.        This is the third
 13   page of Exhibit-315.       It's a detainee job description for
 14   medical cleaning.
 15                 Are you there?
 16           A.    Yes.
 17           Q.    Now, towards the top here, this one says "Pay
 18   Scale Grade:     Unskilled."
 19                 Do you see that?
 20           A.    Yes.
 21           Q.    What does that unskilled mean?
 22           A.    I don't know.     I didn't create the form.       I
 23   don't know what the intentions of it is or why it's there.
 24           Q.    Have you ever seed that -- seen that notation
 25   before on job descriptions, unskilled?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 35 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 63
  1           A.    If you continue to flip through the pages, it's
  2   on every single one except for the barbershop.
  3           Q.    Let's look at the specific work duties for the
  4   medical cleaning job description.          The first item there
  5   says "Dust Medical Offices."
  6                 Do you see that?
  7           A.    Yes.
  8           Q.    Could the medical cleaners clean in an area
  9   other than the medical offices?
 10           A.    I don't believe they clean in the medical
 11   offices.
 12           Q.    Could the medical cleaners dust anywhere other
 13   than the medical offices?
 14           A.    In the hallways, in the cells, behind the
 15   counter, in the corners of the door, down the hallway, the
 16   window sills in medical.
 17           Q.    Well, my question then is, could they clean
 18   outside of medical if they weren't assigned?
 19           A.    If their job title is medical cleaning, no.            I
 20   mean, they -- they can clean inside the unit if they want
 21   to.
 22           Q.    I guess I'm not phrasing this very well.
 23                 I mean, the job description is for medical
 24   cleaning.     The expectation is that they clean the medical
 25   unit; correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 36 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 64
  1           A.    Yes.   Correct.
  2           Q.    And then it goes on to list about vacuuming,
  3   mopping, cleaning.       GEO provides all of the materials
  4   necessary to carry out those tasks; correct?
  5           A.    Correct.
  6           Q.    And in looking at these specific work duties,
  7   GEO is directing the medical cleaners to dust, to vacuum,
  8   to mop, to clean the toilets, to remove the trash; correct?
  9           A.    Those are the work duties, yes.
 10           Q.    Now, looking at this medical cleaning job
 11   description, there's a section called Termination.
 12                 Do you see that?
 13           A.    Yes.
 14           Q.    The first item says "Failure to follow CSC staff
 15   instructions."
 16                 What is CSC staff?
 17           A.    I don't know.     I've never seen this form before.
 18           Q.    But to my question, CSC, have you ever seen that
 19   acronym before?
 20           A.    Probably sometime in my life, but I don't know
 21   what it refers to here.
 22           Q.    Looking at the next item down, it says "Failure
 23   to follow safety procedures."
 24                 Would you agree that failure to follow safety
 25   procedures could lead to termination?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 37 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 65
  1           A.    Yes.
  2           Q.    Item 3 says "Excessive absenteeism."
  3                 Would you agree that excessive absenteeism could
  4   lead to termination of the medical cleaners?
  5           A.    Yes.
  6           Q.    Would you agree that misconduct and horseplay
  7   could lead to termination of the medical cleaners?
  8           A.    Yes.
  9           Q.    Would you agree that theft could lead to
 10   termination of the medical cleaner?
 11           A.    Yes.
 12           Q.    Would you agree that unsatisfactory work
 13   performance could lead to termination of the medical
 14   cleaner?
 15           A.    Yes.
 16           Q.    And it's GEO that decides if any of these
 17   fireable offenses have occurred --
 18                 MS. MELL:    Object --
 19           Q.    -- is that the case?
 20                 MS. MELL:    Object to the form.
 21           A.    It could be anybody.      If two people are
 22   fighting, and a nurse walks by, they're not going to ignore
 23   the fighting, they're going to tell somebody.
 24           Q.    That nurse would be GEO staff though; correct?
 25           A.    No.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 38 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 66
  1                 MS. MELL:    Object to the form.
  2           Q.    No?
  3                 All right, well let's take item 6 there,
  4   "Unsatisfactory work performance," who would make that
  5   determination?
  6           A.    An officer.
                       office
                         fice
                            er.
  7           Q.    That's a GEO officer; correct?
  8           A.    Correct.
  9           Q.    And what about failure to follow safety
 10   procedures leading to termination, who would make that
 11   call?
 12           A.    GEO.
 13           Q.    Now, the medical cleaners, could they make more
 14   money if they were excellent cleaners?
 15           A.    Compensation for any job in the facility is one
 16   dollar per day, whether they are an excellent cleaner, not
 17   such a good cleaner, they have been cleaning for 50 years,
 18   if this is the first day they picked up a mop, compensation
 19   is one dollar per day, not more, not less.
 20           Q.    Have you ever requested a pay raise, so to
 21   speak, for any of the detainee workers that you've
 22   supervised?
 23           A.    No.
 24           Q.    Have you ever inquired with -- within your chain
 25   of command, to the lieutenant or the captain, about whether


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 39 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 67
  1   or not GEO could pay detainee workers more than a dollar a
  2   day?
  3           A.    No.
  4           Q.    Now, if the detainee workers didn't carry out
  5   the medical cleaning described on page 3 of Exhibit-315,
  6   who would?
  7           A.    I don't know.
  8           Q.    Are you aware of any GEO personnel that is
  9   responsible for cleaning the medical unit?
 10           A.    GEO has janitors.
 11           Q.    How many janitors does GEO have?
 12           A.    I'm not sure.     There were three at one point.
 13           Q.    And would that be three working all at once, or
 14   three spread out across various shifts?
 15           A.    I don't know their schedule.
 16           Q.    How many janitors does GEO have right now?
 17           A.    I'm not sure.
 18           Q.    Can you name any of them for me?
 19           A.    Last name.
 20           Q.    Sure, who?
 21           A.    Edgecomb.
 22           Q.    Spell that for me.
 23           A.    Edgecomb, E-D-G-E-C-O-M-B, I believe.          That's
 24   just a guess.
 25           Q.    So Edgecomb.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 40 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 68
  1           A.    Nguyen.
  2           Q.    Spell that one for me.
  3           A.    N-G-U-Y-E-N, guessing.
  4           Q.    Anyone else?
  5           A.    Not that I can think of.
  6           Q.    Now, the -- you said that Mr. Edgecomb and Mr.
  7   Nguyen are current janitors?
  8           A.    Correct.
  9           Q.    Can you distinguish for me the work that these
 10   two do as opposed to the janitorial services that the
 11   detainee workers do?
 12                 MS. MELL:    Object to the form.
 13           A.    They have access to parts of the facility where
 14   detainees wouldn't be able to go.
 15           Q.    Are you aware of any other distinction?
 16           A.    Not to my knowledge.      I'm not a janitor.      I'm
 17   not sure what the difference is.
 18           Q.    And as you sit here today, the first thing that
 19   you can think of though is that the janitors have access to
 20   areas that the detainee workers can't go; correct?
 21                 MS. MELL:    Object to form.
 22           A.    Correct.
 23                 They also have keys.
 24           Q.    Can you tell me the areas that the janitors can
 25   go that the detainee workers can't?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 41 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 69
  1           A.    Would you like a list or --
  2           Q.    Sure.
  3           A.    Break room, male locker room, female locker
  4   room, courts, immigration, warehouse, maintenance, loading
  5   dock, front lobby, employee restrooms, visitation
  6   restrooms, outside in the dog run, perimeter, upstairs in
  7   immigration, through emergency doors, parking lot, on the
  8   property.
  9                 I'm sure there's more, I just --
 10           Q.    But the common theme though among all the items
 11   that you just listed for me is that detainees can't go
 12   there?
      the
        ere?
 13           A.    Correct.
 14           Q.    Now, are you aware of the janitors cleaning in
 15   areas that detainees have access to?
 16           A.    Medical, but parts that they wouldn't have
 17   access to.
 18           Q.    All right, so again, are you aware of the
 19   janitors cleaning areas that the detainee workers have
 20   access to?
 21           A.    I mean, if they see something on the ground,
 22   they might pick it up, if you consider that cleaning, but I
 23   would think all the officers would do the same thing.                So
 24   technically, we all clean.
 25           Q.    I get that, and that certainly makes sense.            I


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 42 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 70
  1   mean, if there was a piece of trash in Ms. Mell's hallway,
  2   I would pick it up and throw it away for her.
  3                 But my specific question is whether or not you
  4   observed the janitors cleaning in let's say a pod, for
  5   example?
  6           A.    No.
  7           Q.    Have you observed the janitors cleaning in the
  8   laundry room?
  9           A.    No.
 10           Q.    Have you observed the janitors cleaning in the
 11   kitchen?
 12           A.    No.
 13           Q.    And these are all areas that the detainees have
 14   access to?
 15           A.    Correct.
 16           Q.    So is it fair to say that the detainee workers
 17   clean the areas that they have access to, and that the
 18   janitors clean the areas that the detainee workers do not
 19   have access to?
 20           A.    Correct.
 21                 MS. MELL:    Object.
 22           Q.    And in your ten years at the facility, has the
 23   number of janitors been constant?          You mentioned that there
 24   were three, but you named two for me --
 25           A.    There was three, and I believe one retired.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 43 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 73
  1   might not be an everyday thing, but it's a possibility they
  2   could be asked to do that.        It's a -- it's a work duty they
  3   may be asked to do.
  4           Q.    And looking as page 4 there of Exhibit-315, we
  5   see the section there at the bottom Termination.
  6                 Do you see that?
  7           A.    Yes.
  8           Q.    Is it the case then that general workers could
  9   be
       e fired for excessive absenteeism?
 10           A.    Yes.
 11           Q.    Could they be fired for misconduct and
 12   horseplay?
      horsep
      ho   play?
 13           A.    Yes.
 14           Q.    Could they be fired for theft?
 15           A.    Yes.
 16           Q.    Could they be fired for unsatisfactory work
 17   performance?
      perf
      pe formance?
 18           A.    Yes.
 19           Q.    Could they earn more if they were really good at
 20   their job?
 21           A.    Compensation for any job is one dollar per day.
 22           Q.    So that's no, they can't earn more?
 23           A.    No.    Compensation's one dollar per day.
 24           Q.    And it's the case that GEO provides all of the
 25   equipment and cleaning materials necessary for the general


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 44 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 74
  1   workers to do their job?
  2           A.    Correct.
  3           Q.    Can the general workers work outside the
  4   Northwest Detention Center?
  5           A.    What do you mean by outside?
  6           Q.    Well, let me put it this way:        In your ten years
  7   at the facility, are you aware of any detainee worker
  8   working for another company outside the detention center?
  9           A.    While they're being detained?
 10           Q.    Yes.
 11           A.    No.
 12           Q.    So there's no opportunity then for a detainee
 13   worker to say, I don't want to work for GEO, I want to work
 14   down the street?
 15                 MS. MELL:    Object to the form of the question.
 16           A.    No.    It's a secured facility.      They can't leave
 17   and come as they want to.
 18           Q.    They have to stay?
 19           A.    Correct.
 20           Q.    And you mentioned sometimes with the general
 21   workers that -- no, strike that.
 22                 Let's look at the next page of Exhibit-315.
 23   This is page 5.      This is for laundry worker.
 24                 Are you there?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 45 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 75
  1           Q.    Would you agree that those are the specific work
  2   duties of detainee workers in the laundry department?
  3           A.    Yes.
  4           Q.    And when you were working as the detention
  5   officer in laundry, that's what you expected of the
  6   workers; correct?
  7           A.    Correct.
  8           Q.    And they didn't have the discretion to deviate
  9   from their specific work duties; is that the case?
 10           A.    That's the job duties, that's what was expected.
 11           Q.    GEO provided all of the equipment and materials
 12   needed for them to do their jobs as laundry workers?
 13           A.    Correct.
 14           Q.    And they couldn't do their laundry work outside
 15   of the laundry unit?
 16                 MS. MELL:    Object to the form of the question.
 17           A.    No.
 18           Q.    They couldn't, for example, take a load of
 19   laundry and fold it in the yard?
 20           A.    No.
 21           Q.    Is there a third-party service that does laundry
 22   at the Northwest Detention Center?
 23                 MS. MELL:    Object to the form.
 24           A.    Not to my knowledge.
 25           Q.    If the detainee workers didn't do laundry, who


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 46 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 76
  1   would?
  2           A.    I -- I don't know.
  3           Q.    And then we also see here on the laundry worker
  4   job description a list of fireable offenses.
  5                 Do you see that?
  6           A.    Correct.
  7           Q.    Do you agree that failure to follow safety
  8   procedures could lead to termination of laundry workers?
  9           A.    Yes.
                    Ye
                     es.
 10           Q.    Excessive absenteeism?
 11           A.    Yes.
 12           Q.    Misconduct and horseplay?
 13           A.    Yes.
 14           Q.    Theft?
 15           A.    Yes.
 16           Q.    And unsatisfactory work performance?
 17           A.    Yes.
 18           Q.    And with any of the job descriptions that we've
 19   seen, can detainee workers change the job duties?
 20           A.    They cannot change the job duties.
 21           Q.    Can they negotiate for more pay?
 22           A.    No, compensation is a dollar per day.
 23           Q.    What is a pod porter?
 24           A.    Be a detainee who -- pod porter?
 25           Q.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 47 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 79
  1   eventually end up with this?
  2           A.    Correct.
  3           Q.    These questions are going to be similar, but I'm
  4   going to ask again.
  5                 Do the pod porters have discretion to deviate
  6   from the job duties that are listed here?
  7           A.    No.   These are the expectations.        This is what's
  8   expected.
  9           Q.    And the pod porters use the materials provided
 10   by GEO; correct?
 11           A.    Correct.
 12           Q.    And they clean in the areas that GEO tells them
 13   to clean in; correct?
 14           A.    For a pod porter.     It's the common areas of the
 15   living area.
 16           Q.    Looks like there are -- well, let me back up.
 17                 Is it the case then that a pod porter is
 18   expected to clean in each of these areas, or do they have a
 19   specific area?
 20           A.    So it's a specific area.
 21           Q.    So let's take the first one for example, shower
 22   cleaners.     So a particular pod porter could be assigned to
 23   clean the showers only; is that the case?
 24           A.    Correct.
 25           Q.    And then a different pod porter or detainee


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 48 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 80
  1   worker could be assigned to clean the bathrooms and
  2   bathroom cell?
  3           A.    Correct.
  4           Q.    So let's say a pod porter assigned to clean the
  5   shower --
  6           A.    Mm-hm.
  7           Q.    -- do they have discretion to clean the bathroom
  8   instead?
  9           A.    That's not their job.      They can clean whatever
 10   they want inside the unit, their job is shower cleaner.              So
 11   they can help wherever they want to clean, they can clean
 12   on their own time because they want, they like it, they
 13   enjoy it, it gives them something to do, but that's their
 14   main -- that's their job, shower cleaner.
 15           Q.    And if they clean more, right, they don't make
 16   more money?
 17           A.    No.
 18           Q.    Is it the case then that the detainee worker
 19   signs this form that is Exhibit-316 and then to the
 20   detention officer signs as well?
 21           A.    Correct.
 22           Q.    And GEO fires pod porters if they fail to do
 23   their job; is that correct?
 24           A.    Correct.
 25           Q.    Now, if the detainee workers didn't clean the


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 49 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 81
  1   pods, who would?
  2           A.    I -- I don't know.
  3           Q.    Do you think the detainee workforce is an
  4   important part of carrying out the operations at the
  5   Northwest Detention Center?
  6                 MS. MELL:    Object to the form of the question.
  7           A.    I think it's a benefit to the population.              They
  8   gain some -- a sense of pride from it, they gain the sense
  9   of I'm not stuck here.       It gives them -- you know, just
 10   like everybody else, you know, everybody else works.                 You
 11   know, they have their normal job, that type of thing.                This
 12   gives them a sense of I'm not just stuck in here, I have
 13   this, this objective or goal that I have to do.             And it
 14   helps them out financially.        I think it's a benefit to --
 15   sorry -- the population overall.
                              overal
 16           Q.    Do you think GEO gets something out of it too
 17   though?
 18                 MS. MELL:    Object to the form of the question.
 19           A.    I'm sure they do.
 20           Q.    I guess that's what I'm driving at.         I mean, do
 21   you think that the work that GEO gets from the detainee
                                                     detaine
 22   workers is important?
 23                 MS. MELL:    Object to the form of the question.
 24           A.    Yes.
 25           Q.    It's important to the operation of the facility?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 50 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 82
  1                 MS. MELL:    Object to the form of the question.
  2           A.    Correct.
  3           Q.    What is a detainee worker pay sheet?
  4           A.    It's a -- I don't -- do you -- do you have one?
  5           Q.    I do.
  6           A.    Okay, cool.    Because it's easier to explain
  7   it --
  8           Q.    Let's do it that way.
  9           A.    -- instead of trying to explain it --
 10           Q.    Yeah, no it's not --
 11           A.    -- you hand it to me.
 12           Q.    It's not a gotcha question.
 13                 Hold on, let me --
 14           A.    Basically it's a sheet, once they've completed
 15   their task or their job for the day, they sign the sheet
 16   saying I've done, you know, whatever my job is, I've
 17   completed it for the day.        And it gets turned in every
 18   night.
 19           Q.    Oh, I guess we used it yesterday.         Give me a
 20   second.
 21                 Exhibit-308, please.
 22                 Okay.   All right, you've just been handed
 23   Exhibit-308.
 24           A.    Thank you.
 25           Q.    Is this an example of a detainee worker pay


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 51 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 83
  1   sheet?
  2           A.    Yes.
  3           Q.    Let's look at the top there of Exhibit-308.
  4   That last bullet, it says "By detainee signature staff" --
  5   excuse me, let try that again.         Strike that.
  6                 Let's look at the last bullet there at the top
  7   of Exhibit-308.      It says, "By detainee signature staff is
  8   affirming that the following have been evaluated and met
  9   acceptable standards: the job was completed, detainee
 10   maintained a good attitude, and the detainee began work on
 11   time."
 12                 Did I read that correctly?
 13           A.    I believe so.
 14           Q.    Was that your understanding when a detainee
 15   signed off, it was the staff affirming that the detainee
 16   had done their job?
 17           A.    We hold this paper, it's in the desk, or
 18   wherever it may be, so us giving it to them and having them
 19   sign it.
 20           Q.    Well, let me ask a different way.
 21                 When and why do detainees sign off on this form?
 22                 MS. MELL:    Object to the form of the question.
 23           A.    It's verifying that the work was done.
 24           Q.    In that way then is this a sort of roll sheet so
 25   that you have a record of whether or not the work was


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 52 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 84
  1   actually done?
  2           A.    Correct.
  3                 And it's -- you know, it's a paper trail so, you
  4   know, if you're a detainee, you worked last week, and you
  5   never got paid, you didn't get your dollar or whatever --
  6           Q.    Mm-hm.
  7           A.    -- I could find, Oh, you didn't sign it.
  8                 And then I would -- you know, if I was in there
  9   that day, I can verify you worked, and I can write a memo
 10   saying oh, it got turned in before he signed it, or he was
 11   somewhere else when -- and never got a chance to sign it,
 12   if that makes sense.
 13           Q.    To your knowledge, did ICE ever play any role in
 14   assigning detainees to work assignments within the
 15   facility?
      facili
      fa
       acility?
 16           A.    Not to my knowledge.
 17           Q.    To your knowledge, did ICE ever play any role in
 18   terminating a detainee from a work assignment?
 19           A.    Not to my knowledge, besides them leaving the
 20   facility.
 21           Q.    Who sets the detainee worker schedule?
 22           A.    I am not positive.
 23           Q.    Let's take a look at Exhibit-309.
 24                 THE WITNESS:    Do you need this back?        It's from
 25   someone else.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 53 of 55

David Tracy                                                 December 3, 2019

                                                                     Page 88
  1   since I started there, so I don't know who created it, who
  2   put it into the play, but ...
  3           Q.    Would it be fair to say then it's a GEO-approved
  4   schedule?
  5           A.    Yeah.   Yes.
  6           Q.    All right, so there's a GEO-approved schedule
  7   for detainee workers; correct?
  8           A.    Correct.
  9           Q.    And GEO provides detainee workers the training
 10   they need to do their jobs; correct?
 11           A.    Correct.
 12           Q.    GEO provides them the equipment they need to do
 13   their job; correct?
 14           A.    Correct.
 15           Q.    The detainee workers aren't allowed to deviate
 16   from their job duties; correct?
 17           A.    Correct.
 18           Q.    GEO supervises the detainee workers as they go
 19   about their work; correct?
 20           A.    Like I said earlier, they're not standing over
 21   there supervising them that specific task, there's
 22   supervision while multitasking throughout the day.
 23           Q.    If a detainee worker fails to carry out their
 24   job duties or goes about them in an unsafe way, GEO can
 25   fire them; correct?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 54 of 55

David Tracy                                                  December 3, 2019

                                                                     Page 89
  1                 MS. MELL:    Object to the form of the question.
  2           A.    Yeah.
  3                 MR. WHITEHEAD:     All right, let's take one more
  4   break.
  5                 THE VIDEOGRAPHER:     Going off the record.       The
  6   time is 12:38.
  7                      (Recess at 12:38 p.m.)
  8                      (Reconvened at 12:48 p.m.)
  9                 THE VIDEOGRAPHER:     Back on the record.       The time
 10   is 12:48.
 11           Q.    Mr. Tracy, earlier you told me about two
 12   janitors by name that work at the Northwest Detention
 13   Center; do you recall giving that testimony?
 14           A.    Yeah, Edgecomb and Nguyen.
 15           Q.    Do you know how much they're paid?
 16           A.    I have no idea.
 17           Q.    Mr. Tracy, I know I've asked you some pointed
 18   questions today, but have I been fair with you?
 19                 MS. MELL:    Objection.    You don't have to answer
 20   that.    You don't -- don't answer that.         No.   You don't have
 21   to answer that question.
 22                 Are you done?
 23           Q.    Yeah, I thought it was a fair question, but
 24   if -- are you going to take the advice of counsel?
 25   Ultimately it's your decision about whether or not you're


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-9 Filed 01/02/20 Page 55 of 55

David Tracy                                                 December 3, 2019

                                                                    Page 113
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 10th day of December, 2019.
 20
 21
 22
                   __________________________________________
 23
                   NCRA Registered Professional Reporter
 24                Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
